Title: To George Washington from Daniel Brodhead, 5 September 1780
From: Brodhead, Daniel
To: Washington, George


                        
                            Dear General
                            Fort Pitt Sepr 5th 1780
                        
                        Yesterday the Indians killed two Men (of the frontier Inhabitants) on Robeson’s Run in this County
                            (Yoghagania) and fired at two Soldiers who were taking some Stores in a Canoe from hence to Port Henry. One of them is
                            wounded but neither of them fell into the Hands of the Enemy.
                        I would have sent out a party to pursue the Indians, but I have no provision left, nor do I see any prospect
                            of an adequate supply, as the Drought Still continues. and we have neither Money nor Credit to make Purchases.
                        Colo. Clark has lately destroyed two of the Shawness Towns, and killed Six Men & one Woman, And is
                            returned to the Falls.
                        If a sufficient quantity of Provisions can be obtained I will yet visit the Wyondats by the first of
                            November, and I believe the Country will be unanimous in joining me upon an Expedition. I have the Honor to be with the
                            greatest Respect your Excellencies most Obed. Servt
                        
                            Daniel Brodhead
                        
                    